Name: Commission Regulation (EC) No 2523/94 of 18 October 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 20 . 10 . 94 Official Journal of the European Communities No L 269/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2523/94 of 18 October 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 21 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 235, 9. 9 . 1994, p. 6. No L 269/2 Official Journal of the European Communities 20. 10 . 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59J 1.20 0702 00 101 0702 00 90 ) 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 1 ex 0704 10 90 J 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 1 1 90j 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19 ) 1.160 0708 10 101 0708 10 901 1.170 1.170.1 0708 20 101 0708 20 90j 1.170.2 0708 20 101 0708 20 90f 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 2.30 ex 0804 30 00 2.40 ex 0804 40 101 ex 0804 40 90 ) New potatoes Tomatoes Onions (other than seed) Garlic Leek$ Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Pineapples, fresh Avocados, fresh 31,55 1247 238,43 60,58 207,43 9150 25,01 60478 68,06 24,80 100,42 3956 754,25 192,29 658,80 29444 79,98 196028 215,39 79,27 8,68 342 65,23 16,63 56,98 2546 6,91 16955 18,63 6,85 78,22 3081 587,46 149,77 513,11 22933 62,29 152679 167,76 61,74 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 156,73 6190 1 180,85 301,00 1027,29 45896 124,48 302761 337,16 123,10 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 373,77 14726 2807,19 715,67 2451,94 109587 297,67 729583 801,64 295,06 243,14 9579 1826,08 465,54 1594,98 71286 193,63 474594 521,46 191,93 111,96 4422 843,58 215,02 733,88 32787 88,92 216287 240,86 87,94 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 329,66 12988 2475,91 631,22 2162,58 96654 262,54 643485 707,04 260,23 163,96 6459 1231,40 313,93 1 075,56 48071 130,57 320039 351,64 129,43 97,59 3854 735,26 187,41 639,65 28 577 77,51 188 515 209,93 76,65 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 1000,9 39435 7517,20 1 916,47 6565,89 293455 797,11 1 953704 2 146,67 790,12 65,21 2569 489,75 124,86 427,77 19118 51,93 127285 139,85 51,47 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 62,58 2465 470,06 119,84 410,58 18350 49,84 122169 134,23 49,40 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 46,97 1850 352,82 89,94 308,17 13773 37,41 91697 100,75 37,08 132,76 5230 997,14 254,21 870,95 38926 105,73 259155 284,75 104,80 20 . 10 . 94 Official Journal of the European Communities No L 269/3 Code CN code Description \ Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 118,79 4680 892,20 227,46 779,29 34829 94,60 231880 254,78 93,77 25.96 1024 196,32 49,77 170,18 7580 20,80 50244 55,80 20,52 33,91 1336 254,70 64,93 222,47 9943 27,00 66198 72,73 26,77 42,75 1684 321,11 81,86 280,47 12535 34,05 83457 91,70 33,75 67,84 2679 511,17 130,29 444,69 19867 53,88 131060 145,95 53,29 37,95 1 497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 53,22 2096 399,72 101,90 349,13 15604 42,38 103887 114,14 42,01 48,11 1895 361,34 92,12 315,61 14105 38,31 93911 103,18 37,97 85.97 3387 645,73 164,62 564,01 25208 68,47 167824 184,40 67,87 42,53 1675 319,47 81,44 279,04 12471 33,87 83031 91,23 33,57 66,05 2602 496,09 126,47 433,31 19366 52,60 128934 141,66 52,14 140,91 5551 1058,28 269,80 924,35 41313 112,21 275045 302,21 111,23 16,63 657 125,34 31,95 109,04 4871 13,21 32138 35,78 13,06 44,49 1752 334,14 85,18 291,85 13044 35,43 86843 95,42 35,12 116,13 4575 872,20 222,36 761,82 34048 92,48 226683 249,07 91,67 48,46 1909 363,97 92,79 317,91 14208 38,59 94597 103,94 38,25 190,73 7514 1432,52 365,21 1251,23 55922 151,90 372308 409,08 150,56 74,48 2938 563,06 142,75 488,10 21741 59,66 144105 160,03 58,85 No L 269/4 Official Journal of the European Communities 20 . 10 . 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 111 0809 40 19j 2.200 0810 10 101 0810 10 901 2.205 0810 20 10 2.210 0810 40 30 2.220 0810 90 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis (including Sharon fruit) Lychees 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 155,38 6144 1170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 134,77 5323 1015,42 258,83 883,37 39466 107,04 260346 289,92 105,86 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 53,99 2127 405,54 103,39 354,22 15831 43,00 105401 115,81 42,62 392,03 15445 2944,34 750,64 2 571,73 114940 312,21 765227 840,80 309,47 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 194.02 7 673 1 461,18 372,77 1 274,33 56347 154,85 369677 418,12 153,02 101,96 4017 765,76 195,22 668,85 29893 81,20 199020 218,67 80,48 61,58 2426 462,51 117,91 403,98 18055 49,04 120205 132,07 48,61 360,32 14196 2706,15 689,91 2363,68 105642 286,95 703323 772,79 284,43 509.03 20106 3835,16 977,58 3336,42 149060 404,29 983301 1095,02 399,82